     Case 2:20-cv-02124-RFB-BNW Document 36
                                         32 Filed 08/23/21
                                                  08/20/21 Page 1 of 4



1    Scott E. Gizer, Esq., Nevada Bar No. 12216
       sgizer@earlysullivan.com
2    Sophia S. Lau, Esq., Nevada Bar No. 13365
       slau@earlysullivan.com
3    EARLY SULLIVAN WRIGHT
       GIZER & McRAE LLP
4    8716 Spanish Ridge Avenue, Suite 105
     Las Vegas, Nevada 89148
5    Telephone: (702) 331-7593
     Facsimile: (702) 331-1652
6
     Kevin S. Sinclair, NV Bar No. 12277
7      ksinclair@sinclairbraun.com
     SINCLAIR BRAUN LLP
8    16501 Ventura Blvd, Suite 400
     Encino, California 91436
9    Telephone: (213) 429-6100
     Facsimile: (213) 429-6101
10
     Attorneys for Defendant
11   FIDELITY NATIONAL TITLE INSURANCE COMPANY
12   DESIGNATED LOCAL COUNSEL FOR SERVICE OF
     PROCESS ON SINCLAIR BRAUN LLP PER L.R. IA 11-1(b)
13
     Gary L. Compton, State Bar No. 1652
14   2950 E. Flamingo Road, Suite L
     Las Vegas, Nevada 89121
15
                                 UNITED STATES DISTRICT COURT
16
                                           DISTRICT OF NEVADA
17
       BANK OF NEW YORK MELLON,                          Case No.: 2:20-CV-02124-RFB-BNW
18
                              Plaintiff,                 STIPULATION AND ORDER TO
19                                                       EXTEND DISCOVERY DEADLINES
                      vs.
20                                                       (First Request)
       FIDELITY NATIONAL TITLE
21     INSURANCE COMPANY,
22                            Defendant.
23

24
            COMES NOW defendant Fidelity National Title Insurance Company (“Fidelity”) and

25
     plaintiff The Bank of New York Mellon (“BONY”) (collectively, the Parties), by and through

26
     their respective attorneys of record, hereby submit their Stipulation to Extend Discovery

27   Deadlines by ninety (90) days in accordance with Local Rule 26-3 and Local Rule IA 6-1. The

28   Parties are requesting an extension to the discovery deadlines to afford BONY additional time to

                                               1
                     STIPULATION AND ORDER TO EXTEND DISCOVERY DEADLINES
     Case 2:20-cv-02124-RFB-BNW Document 36
                                         32 Filed 08/23/21
                                                  08/20/21 Page 2 of 4



1    continue to produce its documents, including its loan file for the subject transaction and the file
2    from the underlying litigation. Based on the volume of the documents at issue, and the Parties’
3    desire to resolve certain pending discovery disputes without Court involvement, the Parties
4    request an additional ninety (90) days in order to complete discovery.
5           The request for an extension is supported by good cause in compliance with LR 26-3, has
6    been brought in good faith, is the first request for an extension of time to the discovery deadlines
7    and is not intended to cause delay.
8           A.       STATEMENT SPECIFYING THE DISCOVERY COMPLETED
9           The Parties conducted the FRCP 26(f) conference on February 19, 2021. Thereafter, the
10   Parties submitted their proposed Stipulated Discovery Plan and Scheduling Order on March 23,
11   2021 (ECF No. 21). On March 26, 2021 the Court entered the Scheduling Order (ECF No. 22),
12   setting the following deadlines:
13               •   Discovery Cutoff: September 16, 2021
14               •   Dispositive Motion Cutoff: October 18, 2021; and
15               •   Pretrial Order Deadline: November 17, 2021, or 30 days after resolution of
16                   dispositive motions
17          The Parties have completed the following discovery to date:
18               •   Fidelity’s Initial Disclosure of Witness and Documents, April 12, 2021;
19               •   BONY’s Initial Disclosure of Witness and Documents, April 12, 2021;
20               •   BONY’s First Supplemental Disclosure of Witness and Documents, May 3, 2021;
21               •   BONY’s Second Supplemental Disclosure of Witness and Documents, June 16,
22                   2021;
23               •   BONY’s Third Supplemental Disclosure of Witness and Documents, June 16,
24                   2021;
25               •   Fidelity’s Initial Expert Witness Disclosure with Report, July 19, 2021;
26          The following discovery is in progress:
27               •   Fidelity’s Subpoenas to Produce Documents, Information or Objects or to Permit
28                   Inspection of Premises in a Civil Action to various third parties, notice of which

                                                2
                      STIPULATION AND ORDER TO EXTEND DISCOVERY DEADLINES
     Case 2:20-cv-02124-RFB-BNW Document 36
                                         32 Filed 08/23/21
                                                  08/20/21 Page 3 of 4



1                    was provided to BONY on June 24, 2021;
2                •   Fidelity’s First Set of Requests for Production, Requests for Admission, and
3                    Interrogatories to BONY, served on July 6, 2021.
4                •   BONY’s document production.
5           B.       A SPECIFIC DESCRIPTION OF THE DISCOVERY THAT REMAINS TO
6                    BE COMPLETED
7           The Parties need to conduct the following discovery:
8                •   Final agreement on the terms of a Stipulated Protective Order and the Court’s entry
9                    of the same;
10               •   Deposition of FRCP 30(b)(6) Witness for BONY;
11               •   Deposition of FRCP 30(b)(6) Witness for Fidelity;
12               •   Deposition of various fact and expert witnesses; and
13               •   Such other discovery that may be deemed necessary or appropriate.
14          C.       THE REASONS WHY THE DEADLINE WAS NOT SATISFIED OR THE
15                   REMAINING DISCOVERY WAS NOT COMPLETED WITHIN THE
16                   TIME LIMITS SET BY THE DISCOVERY PLAN
17          BONY is still in the process of producing its documents to Fidelity, including its loan file
18   for the subject transaction and its complete file for the underlying litigation. Additionally, BONY
19   has not yet responded to Fidelity’s first set of interrogatories, requests for admissions, and
20   requests for production. The parties seek a 90-day extension of their existing discovery deadlines
21   so that Fidelity can use the additional documents that BONY intends to produce in depositions of
22   percipient witnesses. In accordance with Local Rule 26-3, good cause exists for an extension to
23   the discovery deadlines in order to allow the Parties to complete discovery and resolve any
24   disputes following the entry of a stipulated protective order in this case.
25          D.       A PROPOSED SCHEDULE FOR COMPLETING ALL REMAINING
26                   DISCOVERY
27          The Parties request that the current Scheduling Order (ECF No. 22) be extended as
28   follows:

                                                3
                      STIPULATION AND ORDER TO EXTEND DISCOVERY DEADLINES
     Case 2:20-cv-02124-RFB-BNW Document 36
                                         32 Filed 08/23/21
                                                  08/20/21 Page 4 of 4



1              1. Discovery Cutoff: currently September 16, 2021, desired December 17, 2021;
2              2. Dispositive Motion Cutoff: currently October 18, 2021, desired January 14,
3                 2022; and,
4              3. Last Day to File Joint Pre-Trial Order: currently November 17, 2021, desired
5                 February 18, 2022. In the event dispositive motions are filed, the date for filing
6                 the joint pretrial order shall be suspended until thirty (30) days after a decision of
7                 the dispositive motions. The disclosure required by FRCP 26(a)(3), and any
8                 objections thereto, shall be included in the pretrial order.
9    IT IS SO STIPULATED.
10
     Dated: August 20, 2021                       SINCLAIR BRAUN LLP
11
                                                  By:     /s/-Kevin S. Sinclair
12                                                      KEVIN S. SINCLAIR
                                                        Attorneys for Defendant
13                                                      FIDELITY NATIONAL TITLE INSURANCE
                                                        COMPANY
14
     Dated: August 20, 2021                       AKERMAN LLP
15

16
                                                  By:    /s/-Ariel E. Stern
17
                                                        ARIEL E. STERN
                                                        Attorneys for Plaintiff
18
                                                        THE BANK OF NEW YORK MELLON
19
     IT IS SO ORDERED.
20
            DATED:
           Dated       August
                 this _____ day23,
                                of 2021.
                                   _____________, 2021.
21
                                                  __________________________________________
22                                                   THE HON. BRENDA WEKSLER
                                                     UNITED STATES MAGISTRATE JUDGE
23

24

25

26

27

28

                                             4
                   STIPULATION AND ORDER TO EXTEND DISCOVERY DEADLINES
